EDWARDS ANGELL PALMER & DODGE LLP One North Clematis Street, Suite 400 West Palm Beach, FL33417 March 31, Via EDGAR and Facsimile (202) 772-9217 United States Securities and Exchange Commission Division of Corporation Finance 100 F Street, N.E. Washington, D.C.20549-4561 Attn:Jeffrey P. Riedler Re:DOR BioPharma, Inc. Registration Statement on Form S-1 (the "Registration Statement") Initially Filed February 14, File No. 333-149239 Ladies and Gentlemen: On behalf of DOR BioPharma, Inc. (the “Company”), we are filing Amendment No. 1 to the Registration Statement in order to address the comment set forth in the letter dated February 15, 2008 from the staff of the United States Securities and Exchange Commission.The updated financial information includes the audited financial statements of the Company for the fiscal year ended December 31, 2007.The Amendment also is being filed to register additional shares. If you have any questions, please contact the undersigned at (954) 667-6129. Sincerely, /s/ Leslie J. Croland Leslie J.
